Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
IDS Submission Necessitated Reopening Prosecution of Claims 1 and 4-12
Prosecution on the merits of this application is reopened because of information disclosed in the IDS submitted 8 July 2022. The IDS disclosed US Patent Publication No. 2016/0306107 to Bickham. Bickham’s teachings necessitate this Office Action’s Non-Final Rejection of claims 1 and 4-12 under 35 U.S.C. 103 as being unpatentable over Bickham in view of Overton (US Patent Publication 2009/0175583 to Overton which was not disclosed in the IDS submitted 8 July 2022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-12
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable Bickham et al. (2016/0306107; “Bickham”) in view of Overton, Bob (2009/0175583; “Overton”).
Regarding claim 1, Bickham discloses in figures 1 and 4, and related text, an optical fiber comprising: 
a core portion 1 that is made of silica glass; and a cladding portion 2/3/4 that is made of silica glass, the cladding portion covering an outer periphery of the core portion and having a refractive index Δ2, Δ3, Δ4 smaller than a maximum refractive index Δ1 of the core portion; Bickham, par. [0005] (“ The central core region, cladding region, inner cladding region, depressed index cladding region, and outer cladding region may be silica-based glasses, which may include dopants and/or compositional modifiers.”); wherein an outer diameter of the cladding portion is 100 μm or smaller; Bickham, par. [0059] (“The r4 of outer cladding region 4 may be at least 25 μm, or at least 30 μm, or at least 35 μm, or at least 40 μm, or at least 45 μm, or at least 50 μm.”); 
a coating portion that covers the outer periphery of the cladding portion; Bickham, par. [0005] (“a coating surrounding the cladding region”); that includes a primary coating laver positioned on a side of the cladding portion and a secondary coating layer positioned on an outer periphery side of the primary coating layer such that a thickness of the coating portion is 10 μm or larger; Bickham, par. [0131] (“The outer diameter of the primary coating was 190 μm and the outer diameter of the secondary coating was 242 μm.”); 
wherein a relative refractive-index difference of the core portion is 0.5% or smaller; Bickham, par. [0053] (“The relative refractive index profile of central core region 1 may be a step index profile, such as the one shown in FIG. 1, where Δ1max may be between about 0.3% to 0.7%, or between about 0.3% to 0.5%, or between about 0.32% to 0.48%, or between 0.36% to 0.46%, or less than 0.4%.”). 

Bickham, Figure 4


    PNG
    media_image1.png
    525
    535
    media_image1.png
    Greyscale




 Further regarding claim 1, Bickham does not explicitly disclose that the primary coating layer thickness is greater than 10 μm and less than 30 μm. 
However, Overton discloses an optical fiber having “a primary coating thickness of between about 25 μm and 35 μm.” Overton, par. [0105].
 Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bickham such that the primary coating layer thickness is greater than 10 μm and less than 30 μm because the resulting configuration would facilitate increasing the packing density of optical transmission elements. Overton, pars. [0106] (“the thickness of the primary coating and/or secondary coating is reduced, while the diameter of the component glass fiber is maintained”) and [0120] (“In general, it is desirable to increase the filling of transmission elements in buffer tubes or cables … The optical elements themselves may be designed for increased packing density. For example, the optical fiber may possess modified properties, such as improved refractive-index profile, core or cladding dimensions, or primary coating thickness and/or modulus, to improve microbending and macrobending characteristics.”).
Regarding dependent claims 4, 7-10, and 12, Bickham discloses:
4. The optical fiber according to claim 1, wherein the outer diameter of the cladding portion is 95 μm or smaller. Bickham, par. [0059] (“The r4 of outer cladding region 4 may be at least 25 μm, or at least 30 μm, or at least 35 μm, or at least 40 μm … .”).
7. The optical fiber according to claim 1, wherein the optical fiber has a step- type refractive index profile. Bickham, fig. 4 (disclosing core 1 and cladding 2/3/4).
8. The optical fiber according to claim 1, wherein the optical fiber has a W- type refractive index profile. Bickham, fig. 4 (disclosing core 1 and cladding 2/3/4).
9. The optical fiber according to claim 1, wherein the optical fiber has a trench-type refractive index profile. Bickham, fig. 4 (disclosing core 1 and cladding 2/3/4).
10. The optical fiber according to claim 1, wherein a mode field diameter at a wavelength of 1310 nm is in a range of 8.0 μm to 10.0 μm. Bickham, par. [0021] (“a mode field diameter (MFD) at 1310 nm greater than 8.6 μm, or greater than 8.8 μm, or greater than 9.0 μm, or greater than 9.1 μm”).
12. The optical fiber according to claim 1. wherein the relative refractive- index difference Al of the core portion is 0.25% or larger. Bickham, par. [0053] (“The relative refractive index profile of central core region 1 may be a step index profile, such as the one shown in FIG. 1, where Δ1max may be between about 0.3% to 0.7%, or between about 0.3% to 0.5%, or between about 0.32% to 0.48%, or between 0.36% to 0.46%, or less than 0.4%.”). 
Regarding dependent claims 5, 6, and 11, Overton discloses enhanced transmission characteristics of optical fibers covered by primary coatings. Overton, figs. 11 and 12, and pars. [0095] and [0101].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bickham in view of Overton, as applied in the rejection of claim 1, to comprise:
5. The optical fiber according to claim 1, wherein a microbending loss at a wavelength of 1550 nm is equal to or smaller than ten times the microbending loss at a wavelength of 1550 nm of a standard optical fiber having characteristics conforming to a standard defined by ITU-T G.652 and including a resin coating portion with a thickness of 62.5 μm on the outer periphery of the cladding portion. Overton, par. [0101] (“Employing Draka Comteq's bend-resistant, single-mode glass fiber available under the trade name BendBright.sup.XS.RTM. with the present dual-coating system, which includes a low-modulus primary coating, has been found to reduce microbending sensitivity by between about one to two orders of magnitude relative to standard single-mode fiber (SSMF) at the key transmission frequencies of 1550 nanometers and 1625 nanometers. As noted, such optical fiber not only provides outstanding resistance to microbending and macrobending, but also complies with the ITU-T G.657.A/B and ITU-T G.652.D requirements.”).
6. The optical fiber according to claim 5, wherein the microbending loss is a value measured by an abrasive-paper method. Overton, figs. 11 and 12, and par. [0095] (“FIGS. 11 and 12 depict attenuation and microbend sensitivity, respectively, at a wavelength of 1550 nanometers as a function of MAC number (i.e., mode field diameter divided by cutoff wavelength) for various exemplary optical fibers in accordance with the standard IEC fixed-diameter sandpaper drum test (i.e., IEC TR62221, Method B). The respective attenuation data depicted in FIG. 11 (added loss) and FIG. 12 (microbend sensitivity) were obtained at 23.degree. C. under the test conditions previously described with respect to FIG. 1 (i.e., 400-meter fiber samples were wound at about 2,940 mN (i.e., a tension of 300 gf on a 300-mm diameter fiber spool wrapped with adhesive-backed, 40-μm grade sandpaper).”).
I1. The optical fiber according to claim 1, wherein a mode field diameter at a wavelength of 1550 nm is 9 μm or larger. Overton, figs. 11 and 12, and par. [0095].
because the resulting configurations would facilitate increasing the packing density of optical transmission elements. Overton, pars. [0106] (“the thickness of the primary coating and/or secondary coating is reduced”) and [0120] (“the optical fiber may possess modified properties, such as improved refractive-index profile, core or cladding dimensions, or primary coating thickness and/or modulus, to improve microbending and macrobending characteristics.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883 
.